     Case 1:19-cv-00825-AWI-EPG Document 33 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   DANIEL LEE THORNBERRY,                           Case No. 1:19-cv-00825-AWI-EPG (PC)

13                      Plaintiff,                    ORDER REQUIRING DEFENSE COUNSEL
                                                      TO RESPOND TO PLAINTIFF’S MOTION TO
14           v.                                       HAVE THE COURT ARRANGE FOR
                                                      PLAINTIFF’S ATTENDANCE AND
15   HAROLD TATE,                                     PARTICIPATION IN THE SCHEDULING
                                                      CONFERENCE
16                      Defendant.

17

18

19

20           Daniel Lee Thornberry (“Plaintiff”) is a state prisoner proceeding pro se and in forma

21   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

22           On October 26, 2020, Plaintiff filed a motion to have the Court arrange for his attendance

23   and participation in the scheduling conference. (ECF No. 32). Plaintiff alleges that he contacted

24   the litigation coordinator at his institution of confinement, as well as his correctional counselor,

25   but neither have assisted Plaintiff in arranging for Plaintiff’s attendance at the upcoming

26   scheduling conference. Plaintiff was told that he needs to use CourtCall and pay the CourtCall

27   fees.

28           Given Plaintiff’s allegations, the Court will require defense counsel to file a response,
                                                       1
     Case 1:19-cv-00825-AWI-EPG Document 33 Filed 10/27/20 Page 2 of 2


 1   confirming whether he has, or will, arrange for Plaintiff’s attendance at the scheduling

 2   conference. The Court notes that it uses a toll-free number for its scheduling conferences, not

 3   CourtCall, as indicated in its prior order.

 4          Accordingly, IT IS ORDERED that defense counsel has seven days from the date of

 5   service of this order to file a response to Plaintiff’s motion, confirming whether he has, or will,

 6   arrange for Plaintiff’s attendance at the scheduling conference.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     October 27, 2020                             /s/
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
